t c memo united_states tax_court sigitas j banaitis petitioner v commissioner of internal revenue respondent docket no filed date joseph wetzel and michael c wetzel for petitioner shirley m francis for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in income_tax for petitioner’s taxable_year the issues for our consideration are whether petitioner is entitled to exclude damages received in settlement of a lawsuit - - under sec_104 whether fees paid to petitioner’s attorneys in accord with a contingent_fee agreement are excludable from petitioner’s gross_income and whether respondent’s determination violated petitioner’s fifth_amendment rights in the form of a government taking without due process of law or just compensation findings_of_fact at all pertinent times sigitas j banaitis petitioner resided in clackamas county oregon from through date petitioner was employed by the portland branch of the bank of california n a bcal as a loan officer and vice president as such petitioner solicited and maintained customers mostly businesses to whom bcal made loans in so doing petitioner and bcal obtained sensitive and highly confidential information including information contained in financial statements loan customers were assured by both petitioner and bcal of confidentiality through oral assurances and written contracts in mitsubishi bank ltd mbl a member of the mitsubishi group mg acquired a controlling_interest in bcal unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the parties have stipulated some of the facts the stipulation of facts and the attached exhibits are incorporated herein by this reference some of petitioner’s loan customers competed directly with firms and enterprises of mg during and mbl employees asked petitioner to provide confidential information about those specific loan customers adhering to his ethical and legal duties confidentiality agreements and bcal policy petitioner refused subseguent to his refusal mbl employees gave petitioner negative performance evaluations and attacked his integrity this situation grew so intolerable for petitioner that on date day before his pension vested petitioner was forced to leave his job at bcal before and after petitioner left his job he experienced insomnia headaches stomach problems back and neck pain and gum disease petitioner did not consider himself disabled nor did he apply for disability insurance benefits after he left bcal petitioner actively searched for employment he distributed resumes went for job interviews started businesses and offered and performed consulting services on date almost years after petitioner was forced to leave bcal petitioner retained the law firm of merten associates to file a lawsuit against bcal and mbl in so doing petitioner signed an agreement entitled contingent_fee retainer agreement fee agreement i fee agreement i provided that petitioner’s attorneys would receive a percentage of - - petitioner’s gross recovery they were to receive one-third in the event that an agreement was reached before trial if a trial commenced the fee increased to percent settlement offers had to be discussed with petitioner and an offer could not be accepted or rejected without his approval merten associates had an attorney’s statutory lien and a possessory lien on petitioner’s property in its possession additionally fee agreement i provided that if petitioner breached the agreement did not cooperate unreasonably rejected a settlement offer or insisted on pursuing a claim contrary to the attorney’s advice the law firm could terminate its services and would be entitled to payment at an hourly rate for services rendered to date plus costs petitioner could fire merten associates at any time which would entitle it to a minimum payment of an hourly rate for their services fee agreement i did not provide legal fees for the pursuit or defense of an appeal having hired attorneys petitioner filed a complaint in the multnomah county circuit_court for the state of oregon on date altogether petitioner filed four amended complaints the last of which was filed on date petitioner’s complaints as amended contained two claims for relief the first was against mbl for intentional interference with contract and economic expectations the second - - was against bcal for wrongful discharge from employment in both claims petitioner alleged that mbl and bcal acted maliciously with the intent to harm the plaintiff which was socially intolerable under this allegation petitioner sought damages of dollar_figure million from mbl and dollar_figure million from bcal petitioner also prayed for economic and noneconomic damages as follows economic damages of dollar_figure--dollar_figure for lost salary and benefits and dollar_figure for lost future compensation and noneconomic damages for stress anger worry and loss of life enjoyment in an amount to be determined by the jury after the trial on date the jury returned a special verdict against bcal and mbl the jury found that petitioner did not voluntarily resign his position at bcal mbl caused bcal to constructively discharge petitioner bcal intended to make working conditions so unacceptable that petitioner would resign bcal forced petitioner to resign because petitioner refused to disclose confidential information to mbl and petitioner’s refusal was in furtherance of important public policy the jury allocated fault percent to mbl and percent to bcal the jury awarded petitioner the following damages dollar_figure for his lost compensation to date dollar_figure for his lost future compensation dollar_figure and dollar_figure for emotional distress from mbl and bcal respectively further because they - - awarded petitioner compensatory_damages under oregon law the jury was allowed to consider punitive_damages the jury found that the employees of both mbl and bcal were guilty of wanton misconduct and acted within their employment as such the jury awarded punitive_damages from mbl and bcal in the amounts of dollar_figure million and dollar_figure million respectively in summary the money judgment against mbl was dollar_figure for noneconomic damages dollar_figure million for punitive_damages and dollar_figure for economic damages--dollar_figure in lost future compensation and dollar_figure in wages the money judgment against bcal was dollar_figure for noneconomic damages dollar_figure million for punitive_damages and dollar_figure for economic damages mbl and bcal were jointly and severally liable for the economic damages and severally liable for the noneconomic damages and the punitive_damages petitioner was also entitled to postjudgment interest and costs of litigation subsegquently mbl and bcal filed motions with the trial_court for judgment notwithstanding the verdict these motions were granted in part and the judgment set_aside at this point petitioner was still entitled to compensatory_damages but no punitive_damages petitioner and the banks separately appealed to the oregon court_of_appeals for the legal fees occasioned by the appeal petitioner and his attorney charles j merten merten entered into a second - contingent_fee agreement on date fee agreement ii it provided for various scenarios under which legal fees would be payable generally fee agreement ii provided that the fees would be computed as a percentage of petitioner’s recovery petitioner and merten also entered into an agreement entitled letter interpretation letter which was intended to govern the interpretation of fee agreement ii it provided that merten’s fee would be paid out of petitioner’s punitive_damages recovery again it was clear that petitioner could fire his attorneys at any time thereby entitling them to a prescribed amount of compensation on date the oregon court_of_appeals reinstated the jury verdict consequently mbl and bcal filed an appeal with the supreme court of the state of oregon before the appeal was completed the parties reached a settlement on date petitioner entered into a confidential settlement and a mutual release agreement with mbl and bcal the total amount of the settlement was dollar_figure pursuant to the wording of the settlement agreement mbl issued a cashier’s check to petitioner for dollar_figure and bcal issued a cashier’s check to petitioner’s attorney charles j merten for dollar_figure under oregon state law or rev stat sec petitioner was required to pay a portion of his punitive_damages award to the state petitioner initially disputed the - - applicability of this statute but later settled with the state for dollar_figure the firm of merten associates did not pay any part of its dollar_figure to the state of oregon for this statutorily imposed liability petitioner filed his federal_income_tax return as married_filing_separately he included a disclosure statement with his return explaining that the compensatory_damages the punitive_damages and the interest on the part of the award used to pay his attorney’s fees were excludable from his gross_income under sec_104 accordingly petitioner reported as income only the interest on the part of the award disbursed directly to him respondent made the following determination concerning the litigation award total amount of damages awarded dollar_figure less interest reported by the petitioner big_number less amount excluded under i r c sec_104 for emotional distress big_number increase to income reported by petitioner big_number respondent allowed as a miscellaneous itemized_deduction dollar_figure for attorney’s fees paid to merten associates opinion we consider three interrelated issues whether any portion of damages received in settlement of petitioner’s legal claim is excludable under sec_104 whether the --- - amount_paid under the settlement directly to petitioner’s attorney is excludable from petitioner’s gross_income and whether any portion of the tax burden placed on petitioner’s settlement proceeds violates his constitutional rightss as a taking without due process of law or just compensation within the meaning of the fifth_amendment of the u s constitution i exclusion for damages sec_61 defines gross_income as all income from whatever source derived while this definition of gross_income is broad in terms of what it includes exclusions from gross_income are narrowly construed 504_us_229 one such exclusion is provided for in sec_104 damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness are excluded from gross_income a economic damages petitioner received dollar_figure in economic damages petitioner contends that sec_104 applies to exclude these economic damages from gross_income in arguing that these proceeds are excludable petitioner points out that under oregon state law his claims against bcal and mbl for wrongful discharge and intentional interference with economic expectations are torts as such petitioner claims that damages received in connection with these torts are excludable under section a however petitioner’s argument assumes that the origin of the claim is the only relevant inquiry a two-part test for the sec_104 exclusion was established in 515_us_323 schleier requires that in addition to the law suit’s being based upon a tort claim the damages received must have been on account of personal injuries or sickness id the factual circumstances in this case reflect that petitioner’s economic damages were not on account of personal injuries or sickness rather petitioner’s economic damages were intended to replace wages and other compensation lost when he was forced to leave his job while in some circumstances economic damages measured by lost wages can satisfy the second prong of the schleier test petitioner’s economic damages do not for instance if a taxpayer were unable to work as a direct result of his physical injuries the economic damages he received to replace his lost wages would be excludable id revrul_85_97 1985_2_cb_50 in short the taxpayer’s physical injuries would have been the direct cause of his inability to work although petitioner was forced to leave his job because of a tort and he had manifestations of emotional distress he was not forced to leave his job because of those injuries rather he was forced to leave because he refused to disclose confidential information the damages were intended to replace salary and benefits wrongfully taken from him on account of his constructive discharge---not because of any personal injury moreover petitioner’s injuries did not prevent him from working at all--at bcal or elsewhere we note that after leaving bcal petitioner actively searched for employment and was self- employed accordingly petitioner’s economic damages are not on account of personal_injury_or_sickness and as such do not meet the schleier test petitioner’s economic damages are not excludable from his gross_income b punitive_damages petitioner also received dollar_figure million in punitive_damages as with his economic damages petitioner claims that sec_104 applies to exclude this amount from his gross_income petitioner would have us accept his interpretation of the following legislation added to sec_104 in paragraph excluding from gross_income any damages received on account of personal injuries or sickness shall not apply to any punitive_damages in connection with a case not involving physical injuries petitioner contends that the use of a double negative in this phrase creates a positive in other words petitioner believes that congress intended for all punitive_damages to be excludable from gross_income in any case involving physical injuries or sickness petitioner’s argument was addressed and rejected by the supreme court in 519_us_79 petitioner has gone to great lengths in his attempt to support his interpretation including citations and references to judicial commentary syntax doctrines and comparisons to other sections of the internal_revenue_code however the supreme court has held that sec_104 does not exclude punitive_damages from income even if awarded in a case involving physical injuries or sickness id furthermore petitioner’s award of punitive_damages was not intended to compensate for physical injuries the punitive_damages were intended to punish bcal and mbl and to deter them from future misconduct when awarding petitioner punitive_damages the jury found that the employees of bcal and mbl were guilty of wanton misconduct and acted within the scope of their employment accordingly we find petitioner’s statutory interpretation is flawed to exclude his punitive_damages from income petitioner must satisfy sec_104 and the two-prong schleier test however we have already held that while the damages arose from tort-based claims they were not on account of physical injuries or sickness therefore petitioner’s punitive_damages are not excludable from his gross_income as such we agree with respondent’s position in that the noneconomic damages were the only damages excludable under sec_104 petitioner must include his economic and punitive_damages within his gross_income for taxable_year il attorney contingent_fee agreements petitioner also seeks to exclude from his gross_income dollar_figure the portion of the settlement bcal paid directly to merten his attorney pursuant to the two contingent_fee agreements here again we consider the broad reach of sec_61 and whether under some theory the amount_paid to petitioner’s attorney should be excluded from gross_income numerous taxpayers have attempted to find some approach for excluding from income the portion paid to their attorneys from judgment or settlement damages this court has not approved any such approach except where the case was appealable to a court_of_appeals with a contrary view this court in 114_tc_399 affd 259_f3d_881 7th cir held that a contingent_fee agreement did not result in an excludable assignment_of_income from the taxpayer see 311_us_112 281_us_111 in addition we observed that the right created in an attorney pursuant to a contingent_fee agreement was the right to be paid for services rendered---a right created in any creditor-debtor relationship under this holding proceeds of a judgment or settlement which would be includable in the taxpayer’s income if paid directly to the taxpayer and which are instead paid to a taxpayer’s attorney pursuant to an attorney contingent_fee agreement are income to the taxpayer kenseth v commissioner supra the court_of_appeals for the seventh circuit recently affirmed this holding 259_f3d_881 7th cir we recognize that there is a split among the courts of appeals on this question the court_of_appeals for the fifth circuit in 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 held that an attorney’s lien under alabama law provided the attorney with a property right in the lawsuit therefore the court held that the proceeds paid directly to the attorney pursuant to a contingent_fee agreement constituted the attorney’s property and were not income to the taxpayer the court_of_appeals for the sixth circuit on a somewhat different theory held that fees paid to an attorney under a contingent_fee agreement are not income to the taxpayer 202_f3d_854 6th cir on the other hand the courts of appeals for the third seventh ninth and fourth circuits have disagreed with the fifth and sixth circuit’s reasoning 259_f3d_881 7th cir 240_f3d_369 4th cir affg -- - 113_tc_152 213_f3d_1187 9th cir affg tcmemo_1998_291 319_f2d_532 3d cir in a recent case the court_of_appeals for the ninth circuit held that a defendant’s payment of a plaintiff's attorney’s fees under a fee shifting statute results in income to the plaintiff 268_f3d_756 9th cir affg tcmemo_1998_364 that same result pertains even though the attorney was hired under a contingent_fee agreement id in sinyard the court applied the discharge_of_indebtedness and constructive receipt doctrines as the rationale for its holding we find nothing in the case at bar to cause us to differ from our previous analyses in this regard the fact that the attorney’s fees were paid directly from petitioner’s settlement proceeds does not alter the amount of petitioner’s total settlement recovery petitioner settled the case for dollar_figure the defendants wrote one check to petitioner for dollar_figure and one check to petitioner’s attorney charles j merten for dollar_figure the fact that two checks were written does not change the facts that petitioner was owed dollar_figure from the defendants for the settlement amount and merten wa sec_3 petitioner’s case would be appealable to the court_of_appeals for the ninth circuit -- - owed dollar_figure from petitioner for services rendered the payment structure is immaterial petitioner has set forth an alternative argument he argues that in spite of sinyard v commissioner supra the court_of_appeals for the ninth circuit would not apply federal tax law in this case instead petitioner contends that oregon law would apply to determine whether a property right in the settlement proceeds had been created in the attorney under the contingent_fee agreement petitioner contends that as oregon law gives the attorney such a right the court_of_appeals would disregard kenseth and sinyard in spite of petitioner’s argument we find nothing in oregon law which provides an attorney hired under a contingent_fee agreement with anything more than a right to compensation_for services rendered when bcal directly paid petitioner’s attorneys it merely paid the fees petitioner already owed to petitioner’s attorney indeed the settlement agreement explicitly stated that bcal would pay defendant’s attorney charles merten in addition the court_of_appeals for the ninth circuit explicitly rejected the reasoning in cotnam v commissioner supra the court stated we do not see how the existence of a lien in favor of the taxpayer’s creditor taxpayer’s attorney makes the satisfaction of the debt any less income to the taxpayer whose obligation is satisfied sinyard v commissioner supra pincite we also note that merten did not pay any of his dollar_figure to the state of oregon under or rev stat sec which claims a percentage of all punitive_damages awards under fee agreement ii merten’s fee was to come out of the punitive_damages the settlement proceeds replaced the jury verdict therefore if merten were a real party in interest with respect to that dollar_figure settlement and did not receive it instead to discharge petitioner’s obligation to compensate him for services rendered merten should have paid the state of oregon a portion of his proceeds consequently we hold that the portion of the damages dollar_figure paid directly to petitioner’s attorney is includable within petitioner’s gross_income tilt constitutionality petitioner claims that respondent’s determination violated his constitutional right against a government taking without due process of law or just compensation petitioner points out that after attorney’s fees the federal alternative_minimum_tax and the state of oregon tax he would be left with only dollar_figure this amount i sec_22 percent of the total settlement of -- - dollar_figure petitioner claims that as this is such a small percentage of the total settlement the application of the alternative_minimum_tax 1s unconstitutional however the court_of_appeals for the ninth circuit to which petitioner’s case is appealable has spoken on this subject in 808_f2d_1338 9th cir affg tcmemo_1985_199 the ninth circuit stated that the due process clause does not limit the congressional power to tax moreover the court specifically stated that the alternative_minimum_tax is a rational means of tax and is constitutional see also sinyard v commissioner supra pincite to the extent not herein discussed we have considered all other arguments made by the parties and find them to be moot or without merit to reflect the foregoing decision will be entered for respondent we find it curious that petitioner claims his recovery was dollar_figure for purposes of making his constitutional argument while he claims his recovery was only dollar_figure for other arguments in his brief
